Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page11ofof15
                                                                  15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page22ofof15
                                                                  15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page33ofof15
                                                                  15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page44ofof15
                                                                  15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page55ofof15
                                                                  15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page66ofof15
                                                                  15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page77ofof15
                                                                  15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page88ofof15
                                                                  15
 Case1:79-cv-05077-LAP
Case  1:79-cv-05077-LAP Document
                         Document664-1
                                  666 Filed
                                       Filed09/07/21
                                             09/03/21 Page
                                                       Page99ofof15
                                                                  15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page10
                                                            10ofof15
                                                                   15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page11
                                                            11ofof15
                                                                   15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page12
                                                            12ofof15
                                                                   15
 Case1:79-cv-05077-LAP
Case  1:79-cv-05077-LAP Document
                         Document664-1
                                  666 Filed
                                       Filed09/07/21
                                             09/03/21 Page
                                                       Page13
                                                            13ofof15
                                                                   15
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page14
                                                            14ofof15
                                                                   15




   September 7, 2021
Case
 Case1:79-cv-05077-LAP
      1:79-cv-05077-LAP Document
                         Document664-1 Filed09/07/21
                                  666 Filed  09/03/21 Page
                                                       Page15
                                                            15ofof15
                                                                   15
